 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDLane-Coos-Curry-Douglas Counties Building& Construction Trades Council,AFL-CIO,and Jens HorstrupandEugene ContractorsAssociation,Inc., for and on behalf of itsemployer-memberR.A.Chambers&Associates.Case 36-CP-29.June 19,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNOn January 6, 1967, Trial Examiner Martin S.Bennett issued his Decision in the above-entitledproceeding, finding that the Respondents hadengaged in and were engaging in certain unfair laborpractices, and recommending that they cease anddesist therefrom and take certain affirmative action,assetforth in the attached Trial Examiner'sDecision.Thereafter,exceptions to the TrialExaminer's Decision and supporting briefs werefiled by the Respondents, the General Counsel, andthe Charging Party; the Charging Party also filed aresponse to the Respondents' exceptions; and a briefamicuscuriaewasfiledbyBuildingandConstruction Trades Department, AFL-CIO.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, briefs, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, as modified herein.We agree with the Trial Examiner that theRespondents violated Section 8(b)(7)(A) of the Act.In addition to various other provisions mentioned inthe Trial Examiner's Decision, the agreement whichtheRespondents sought to force Chambers toexecute contained provisions which would restrictthe contracting and subcontracting of work byChambers,' a subject already covered by existingcontracts to which Chambers was a party. Forreasons given inDallas Building and Construction,'we find that the picketing to secure such anagreement was for an object of recognition andbargaining within the meaning of Section 8(b)(7). Itmust also be found, as the Trial Examiner did, thatthis picketing was conducted by a labor organizationwhichwas not certified to represent any ofChambers' employees, that it occurred at a timewhen Chambers was lawfully recognizing otherunions,andthataquestionconcerningrepresentation could not be raised as to suchemployees under Section 9(c) of the Act. In the latterconnection, the record does not support theRespondents' contention that all of Chambers'existing bargaining contracts were prehire contractswhich could not preclude the raising of a questionconcerning representation.The record plainlyshows, for example, that Chambers' laborers andcarpenters were already members of the Laborersand Carpenters, respectively, when the contractswith these unions were executed.3 Accordingly, weconclude that the Respondents' picketing wasproscribed by Section 8(b)(7)(A) of the Act.4ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondent,Lane-Coos-Curry-Douglas Counties Building&ConstructionTrades Council,AFL-CIO,its officers,agents, andrepresentatives,includingRespondentJensHorstrup,shall take the action set forth in the TrialExaminer'sRecommendedOrder,ashereinmodified:Renumber paragraph 2(b) as 2(c) and add thefollowing as paragraph 2(b) thereof:"(b) Sign and mail sufficient copies of said noticeto the Regional Director for posting by R. A.Chambers&Associates,ifwilling, at all locationswhere notices to its employees are customarilyposted."'The Trial Examiner's Decision, section III, C, inadvertentlyrefers to article X of this agreement (G C Exh 18) as article XI2Dallas Building and Construction Trades Council (DallasCounty Construction Employers' Association, Inc ),164 NLRB No139SCfAlton-WoodRiverBuilding and Construction TradesCouncil(Kopp-EvansConstruction Company),144 NLRB 2604 In so concluding, we need not pass upon the Trial Examiner'sfinding that the "1956 agreement" was abandoned by the partiesThe Charging Party excepted to the scope of the TrialExaminer's Recommended Order In our opinion, its request for abroader Order is not warranted on this record. As requested bythe General Counsel and the Charging Party, we shall order, inaccord with our customary practice, that signed copies of thenotice to be posted by the Respondent Union be made available tothe EmployerTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMARTIN S. BENNETT,TrialExaminer: This matter washeard at Eugene,Oregon, on September 8, 1966. Thecomplaint'alleges that RespondentsLane-Coos-Curry-DouglasCountiesBuilding&ConstructionTradesCouncil,AFL-CIO,and Jens Horstrup, herein called'Issued June 27 and based upon a charge filed April 15, 1966,inbehalfofR A Chambers & Associates, herein calledChambers165 NLRB No. 86 LANE-COOS-CURRY-DOUGLAS COUNTIES BLDG. & TRADES COUNCILBuilding Trades Council and Horstrup, respectively, hadengaged in unfair labor practices within the meaning ofSection 8(b)(7)(A) of the Act. Briefs have been submittedby all parties.Upon the entire record in the case, and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSR. A. Chambers & Associates is an Oregon corporationmaintainingitsprincipal office and place of business atEugene, Oregon, where it operates as a general contractorand builder in the construction industry. During the yearprior to this hearing, Chambers was general contractor onprojectsvalued in excess of $1,000,000. It annuallypurchases and receives goods and materials valued inexcess of $50,000, which are manufactured outside theState of Oregon, and either shipped directly to Chambersor to suppliers within that State who in turn deliver sameto Chambers. I find that the operations of Chambers affectcommerce within the meaning of Section 2(6) and (7) of theAct.II.THE LABOR ORGANIZATIONS INVOLVEDRespondent,Lane-Coos-Curry-DouglasCountiesBuilding & Construction Trades Council, AFL-CIO, andsome other labor organizations,viz,Operative Plasterersand Cement Masons (0. P. and C. M. I. A.), Bricklayers,Masons & Plasterers International Union of America (B.M. & P. I. U.); Iron Workers Local#29, InternationalAssociationofBridge,Structural,Ornamental andReinforced Iron Workers, affiliated with the Iron WorkersNorthwestDistrictCouncil;Oregon State Council,Portland& VicinityDistrictCouncil,SouthwestWashington District Council, Piledrivers, Bridge, DockandWharf Builders of the United Brotherhood ofCarpenters and Joiners of America; and The Oregon StateDistrict Council of Laborers, The Western WashingtonDistrictCouncil of Laborers, are labor organizationswithin the meaning of Section 2(5) of the Act.N.L.R.B. v.Denver Building and Construction Trades Council,341U.S. 675, andLane-Coos-Curry-Douglas Counties Building& Construction Trades Council, AFL-CIO,(Ramsey-Waite Co., Inc.), 151 NLRB 547.III.THE UNFAIRLABOR PRACTICESA. Introduction;the IssueJensHorstrup,Ifind,issecretary-treasurerofRespondent, Lane-Coos-Curry-Douglas Counties Building& Construction Trades Council,AFL-CIO,its only full-time official,and an agent acting in its behalf.He alsowore other hats, serving as representative of various otherlabor organizations including Cement Masons Local 6 ofOregon.The complaint alleges that Respondents picketed aChambers construction project at Eugene for the purposeofobtainingrecognitionand a contract althoughChambers,asamember of Eugene ContractorsAssociation,was signatory to four contracts with otherRThe contract was for 1 year and further provided that it "shallbe automatically renewed unless thirty (30) days written notice isgiven."539labororganizationsnamed above, and a questionconcerning representation could not appropriately beraisedunder Section 9(c) of the Act, this causingemployees of Chambers and two subcontractors to refuseto report for work and perform services at the constructionsite.It is undisputed that Horstrup personally picketed thisproject on April 14, 1966, and for some days thereaftercarrying a sign which bore the following legend:R. A. Chambers and Assoc.Working Conditions Less Than Enjoyed by Unionsaffiliated with Lane-Coos-Curry & Douglas CountyBuilding Trades Council. No Disputes with anyOther Contractor Exists on The Job. [sic]B. Sequence of EventsThe facts herein are basically not in dispute. Initially,and this is one of Respondents' defenses, Chambersentered intoan agreementwith RespondentBuildingTrades Council on November 29, 1956.2 Thisagreement,like the one sought by Respondents in 1966, may bedescribedas one general in terms anddoes not treat withwages and hours.The record is entirelysilent asto any enforcement ofthis agreement by Building Trades Councilor its agent.Indeed,Horstrup testified that Respondent BuildingTrades Council never negotiated directly with employers.While Horstrup, on occasion, held conversations with anofficialofChambers during the years, he was thenfunctioning in his capacity as a representative of otherlabor organizations.There is evidence of one suchoccasion when Horstrup was acting for Cement MasonsLocal 6.Ideem it significant that Horstrup testified onSeptember 8, 1966, that he did not then consider BuildingTrades Council to have a contract with Chambers and thathe had been notified of the cancellation of the 1956contract.No later than January 1965, Chambersassigned allbargainingrightswithlabor organizationstoEugeneContractors Association,an associationwhichrepresentscontractorsin this area.The Association, in behalf ofChambers and other contractors, entered into fourcontracts with other labororganizations, viz , The OregonStateDistrictCouncilofLaborers,TheWesternWashington District Council of Laborers, herein calledLaborers; Operative Plasterers and Cement Masons (0. P.and C. M. I. A.), Bricklayers, Masons & PlasterersInternationalUnion of America (B. M. & P. I. U.), hereincalledCementMasons3; IronWorkers Local #29,InternationalAssociationofBridge,Structural,Ornamental and Reinforced Iron Workers, affiliated withthe Iron Workers Northwest District Council, hereincalled Iron Workers; and Oregon State Council, Portland& Vicinity District Council, SouthwestWashingtonDistrictCouncil, Piledrivers, Bridge, Dock and WharfBuilders of the United Brotherhood of Carpenters andJoiners of America, herein called Carpenters.These contracts have various effective dates ofJanuary 1 through July 21, 1965; indeed, the last threeappear to have been executed shortly prior to the effectivedates. They expire on various dates in 1967 and 1968. TheJOne of the many signatories to this contract was Horstrup inbehalf of Cement Masons Locals #6 and #8 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployerunitsvaried, each including Eugene ContractorsAssociation, but with variations as to the other employerassociations signatory thereto; it would appear that thesewere substantially statewide in composition.On or about November 24, 1965, as President R. A.Chambers of Chambers testified, Horstrup advised himthat the 1956agreementwould expire on November 29 andinvited himto signa new contract. Chambers respondedthat thebargainingrights for his concern had beenpreviously assigned to the Association.Indeed, prior thereto on February 4, 1965, PresidentFrancis Kelley of the Association wrote to Horstrup assecretary for Building Trades Council and advised that theAssociation had been assigned the bargaining rights of 15named contractors, including Chambers, and that theAssociation in behalf of the foregoing would not sign the"Oregon State Building & Construction Trades CouncilArticles of Agreement as presented;" this agreement, thecrux of the present case, is a uniform agreement circulatedby various building and trades councils in the State whichbelong to the State Council. Kelley further stated that theletterwas to serve as notice to terminate any existingagreementswith Respondent Building Trades Council onthe next anniversary date.Insofar as Chambers is concerned, at the very least, Iconstrue this as adequate notice to terminate the 1956contract with Respondent Building Trades Council byNovember 29, 1965. Moreover, I find on a preponderanceof the evidence that this contract was abandoned by theparties long prior to 1965 and had become moribund. I finditdifficult to believe that after 10 years either party couldorwould seriously assert any rights under a 1956agreement which had never been enforced or applied. SeeRaymond's, Inc.,161 NLRB 838.Turning to the immediate problem, ConstructionForeman Tobey Peoples of Chambers testified thatHorstrup visited a Chambers construction project onApril 1, 1966; he told Peoples that Chambers refused to"signup" with the "Council" and that he might have topicket.On April 13, Horstrup returned and advisedPeoples that he intended to put a picket on the project onApril 14.PeoplespromptlyadvisedConstructionSuperintendent Robert Gardner of Chambers concerningthis visit and Gardner telephoned Horstrup that sameafternoon.GardneraskedHorstrupwhypicketingwascontemplated and Horstrup replied that this was becauseChambers did not have an "agreement." Gardner askedwhat could be done to prevent the picketing and Horstrupresponded that Chambers would have to sign the"BuildingTradesCouncil" agreement.On April 14,Horstrup appeared and personally picketed the project onand off for approximately 1 week with a picket sign whoselegend is set forth above.During this picketing, approximately 15 employees onthe payroll of Chambers who appeared at the jobsiterefused to enter and did cease all work for Chambers. Thiswas also true of employees of an electrical and a plumbingsubcontractor on the job. By April 21, the picketing hadceased and all returned to work.Horstrup admitted that he picketed Chambers to "get"him to signan agreement. This agreement is a formpromulgated by Oregon State Building Trades Council, isin evidence, and is considered below.C. Analysis and ConclusionsSection 8(b)(7)(A) interdicts picketing with an object ofrecognition or bargaining where another labor organizationislawfullyrecognizedand a question concerningrepresentation may not be raised under Section 9(c) of theAct.The contracts with the four crafts are full and completelabor contracts. Each was executed more than 6 monthsprior to the charge in the instant case and they are lawfulon their face.Local Lodge No. 1424, IAM, AFL-CIO v.N.L.R.B.,362 U.S. 411. There is no evidence that byentering into these agreements Chambers, or itsbargaining representative, had unlawfully assisted saidlabor organizations. Indeed, no such claim is made byRespondent Union to which some of these organizationsbelong.The Board has held that the term "lawfully recognized"was meant to include all bargaining relationships immunefrom attack under Sections 8 and 9 of the Act. These fourcontracts would appear to be precisely that in view of theabandonment of the 1956 contract.Itisundisputed thatHorstrup, in behalf ofRespondents, sought to have Chambers execute theBuilding Trades Council agreement. Respondent arguesthat the basic thrust of this agreementis notrecognition orbargaining but rather agreement to certain provisionswhereby responsibility is assumed by Chambers overcompliance by other contractors and subcontractors withthe appropriate "Collective- Bargaining Agreement."But a consideration of the document discloses that itcontains a number of provisions which go beyond this andwould perforcemodify language found in the othercontracts to which Chambers is signatory." For example,article VII of the contract proposal states as follows:Itismutally agreed that any provision in theagreements of the respective crafts covering orrelating to the subjects of strikes, lockouts, procedurefor settlement of Grievances and Disputes, theSelection and Functioning of Tribunals for Arbitrationand the Settlement of Jurisdictional Disputes shall notbe binding upon the Council except as hereinprovided.Manifestly, this would in essence nullify a no-strikeclause as well as an arbitration clause found in theLaborers' contract. The General Counsel argues, and Iagree, that this would also nullify a provision in theCarpenters' contract providing for "no interference withthe work until the means of arbitration" outlined thereinhavebeen"exhausted."SeeN.L.R.B.v.SandsManufacturing Co.,306 U.S. 332.Again, article IX provides that in the event the employeris placed on the unfair list of Building Trades Council, it isnot a violation of the contract for employees to refuse toperform work, that it is no violation for anyone to induceemployees to refuse to work under such circumstances,and that said employees would not be subject to disciplineor discharge. This clause later provides that "the Counciland affiliated Unions" are released from any obligation tofurnish workmen if any provisions of this contract areviolated.Here as well, this would modify the exclusivehiringhallprovisions found in the agreements withCarpenters and Laborers."Chambers, although signatory to four craft agreements,basically employs only two crafts, viz, carpenters and laborers LANE-COOS-CURRY-DOUGLAS COUNTIES BLDG. & TRADES COUNCILFinally, article XI flatly forbids any employer or craftunion to modify, amend, or alter the agreement sought byHorstrup in any respect without the approval ofRespondents. This clearly connotes prior bargaining withRespondents before modifications such as wage increasesor changes in hours of work could be taken up byChambers and the four crafts.I deem it readily apparent that an employersigning thiscontractwould be negotiating with and agreeing withRespondents for modification of contract clauses withother labororganizations.There is no contention thatBuilding Trades Council was actingas anagent of any ofits constituentmembers. The fact is that the constituentmembers had already come to a bargain with Chamberswhich was represented by its association.'I find, in view of the foregoing considerations, that bypicketing Chambers on and after April 16, 1966, with anobject of recognition, Respondents have engaged inconduct violative of Section 8(b)(7)(A) of the Act. SeeDistrict 19, United Mine Workers of America (SeagravesCoal Company),160 NLRB 1582.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondents set forth in section III,above, occurring in connection with the operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flowthereof.V.THE REMEDYHaving found that Respondents have engaged in unfairlabor practices, I shall recommend that they cease anddesist therefrom, and take certain affirmative actiondesigned to effectuate the policies of the Act.While it would seem that Respondents are interested inobtaining contracts from other contractors covered bycontracts between Eugene Contractors Association andthe four crafts named above, and in some cases have doneso, there is no evidence of conduct interdicted by Section8(b)(7)(A) levied at these other contractors. Hence, I am ofthe belief that the record does not warrant an orderbroader than that set forth below.Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.Lane-Coos-Curry-DouglasCountiesBuilding&ConstructionTrades Council, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.2. Jens Horstrupis anagent of Respondent Union.3.R. A. Chambers & Associatesis anemployer withinthe meaning of Section 2(2) of the Act.4.By picketing a construction project of R. A.Chambers & Associates with an object of forcing orrequiringChambers to recognize and bargain withRespondent Union as the representative of its employees,this occurring when Respondent Union was not certifiedand when Chambers had lawfully recognized other labororganizations and a question concerning representationcould not be raised under Section 9(c) of the Act,Respondents have engaged in an unfair labor practicewithin the meaning of Section 8(b)(7)(A) of the Act.5415.The aforesaid unfair labor practice is an unfair laborpracticeaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact, conclusionsof law, and the entire record in the case, and pursuant toSection 10(c) of the National Labor Relations Act, asamended, it is recommended that Respondents Lane-Coos-Curry-Douglas Counties Building & ConstructionTrades Council, AFL-CIO, and Jens Horstrup, theirofficers, agents, and representatives shall:1.Cease and desist from picketing, or causing to bepicketed, or threatening to picket R. A. Chambers &Associates or its construction projects under conditionsprohibited by Section 8(b)(7)(A) of the Act where an objectthereof is forcing or requiring said employer to recognizeor bargain with Respondent Union as the collective-bargainingrepresentative of its employees, or forcing orrequiring said employees to accept Respondent Union astheir collective-bargaining representative.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a)Post at the business offices and meeting halls ofRespondent Union and all places where notices tomembers are customarily posted, copies of the attachednotice marked "Appendix."6 Copies of said notice, to befurnished by the Regional Drector for Region 19, afterbeing duly signed by an authorized representative ofRespondent Union and by Jens Horstrup, shall be postedby said Respondents immediately upon receipt thereof,and be maintained by them for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees and members are customarilyposted. Reasonable steps shall be taken by Respondentsto insure that said notices are not altered, defaced, orcovered by any othermaterial.(b)Notify the Regional Director for Region 19, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.'sThere is noindication in this record of the position of the fourcrafts concerning this tacticby Respondentsfi In the event that this RecommendedOrder is adopted by theBoard, the words "aDecisionand Order"shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenoticeIn the further event thatthe Board'sOrder is enforced bya decree of a United States Court of Appeals, the words"a Decreeof the United States Court of AppealsEnforcing an Order" shallbe substituted for the words "a Decisionand Order."T In the eventthat this RecommendedOrder is adopted by theBoard, thisprovision shallbemodified to read "Notify saidRegionalDirector, in writing, within10 days from the date of thisOrder, whatsteps Respondents have takento comply herewith "APPENDIXNOTICE TO ALLMEMBERSOF LANE-COOS-CURRY-DOUGLASCOUNTIESBUILDING& CONSTRUCTIONTRADES COUNCIL, AFL-CIO, AND TO ALL EMPLOYEESOF R. A. CHAMBERS & ASSOCIATESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that: 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT under conditions prohibited bySection 8(b)(7)(A) of the Act, picket, or cause to bepicketed, or threaten to picket, R. A. Chambers &Associates or its construction projects, where anobject thereof is to force or require said R. A.Chambers & Associates to recognize or bargain withus as the representatives of its employees, or to forceor require the employees of said Chambers to acceptorselectusastheircollective-bargainingrepresentative.DatedByDatedBy(Representative)(Title)/S/ JENS HORSTRUPJens HorstrupLANE-COOS-CURRY-DOUGLAS COUNTIESBUILDING& CONSTRUCTIONTRADES COUNCIL, AFL-CIO(LaborOrganization)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If members have any question concerning this notice orcompliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 327 LoganBuilding, 500 Union Street, Seattle, Washington 98101,Telephone 583-4583.